IN THE
                         TENTH COURT OF APPEALS

                               No. 10-12-00425-CV

MARICELA G. MORALES, LEONEL MORALES,
AND FIDEL MORALES, INDIVIDUALLY, AS
PERSONAL REPRESENTATIVE OF THE ESTATE
OF INNOCENCIO MORALES, DECEASED,
                                    Appellants
v.

NAVARRO PECAN COMPANY, INC.,
                                                          Appellee


                          From the 13th District Court
                            Navarro County, Texas
                         Trial Court No. D12-21707-CV


                          MEMORANDUM OPINION


      Appellants Maricela G. Morales, Leonel Morales, and Fidel Morales,

Individually, as Personal Representative of the Estate of Innocencio Morales, Deceased,

and on behalf of all wrongful death beneficiaries appealed the trial court’s final

judgment rendered against them. Appellants have now filed a motion to dismiss the
appeal stating that the parties reached an agreement during mediation. Appellee is

unopposed to this motion.

       Accordingly, appellants’ motion is granted, and this appeal is dismissed. See

TEX. R. APP. P. 42.1.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 28, 2014
[CV06]




Morales v. Navarro Pecan Company, Inc.                                        Page 2